Citation Nr: 1026980	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-16 326	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson






INTRODUCTION

The Veteran had active service from October 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 
50 percent disabling for PTSD.  The Veteran contends that his 
condition is more severe than that contemplated by his current 
rating.  

The Veteran's disability was last psychiatrically examined in 
June 2007.  The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may be 
incorrect.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran is entitled to a new examination after a 
two year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).

The Veteran's treatment records indicate that his condition has 
consistently deteriorated.  Specifically, the Veteran indicated 
in a February 2008 statement from his representative that he was 
planning to start a new intensive outpatient treatment program 
with VA and that his social and family relationships were 
suffering due to his disability.  As it has been three years 
since his last examination, and because there is an indication 
that his condition has worsened, the Veteran is entitled to a 
contemporaneous examination.  The examiner is requested to 
specifically address how the Veteran's PTSD affects his ability 
to find and maintain employment.

Additionally, it is noted that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  See 
38 U.S.C.A. § 5103A(b)(1) (West 2009); 38 C.F.R. § 3.159(c)(1) 
(2009).  As the Veteran indicated that he was continuing his 
treatment in a new VA program, these records should be sought.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  Obtain VA treatment records from 
January 2008 to the present, to 
specifically include any records from the 
intensive VA outpatient program the Veteran 
was reportedly enrolling in (identified by 
the Veteran's representative in a February 
2008 statement).

2.  Then, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the current nature, extent, and 
severity of his PTSD.  The Veteran's claims 
folder should be made available to the 
examiner for review before the examination, 
and a complete rationale should be provided 
for any opinion expressed.  

In providing the opinion, the examiner 
should:

a) address degree of social and industrial 
impairment resulting from the Veteran's 
PTSD, including whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that the Veteran's PTSD, by itself 
and without taking age into consideration, 
precludes the Veteran from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  

b) indicate whether the Veteran's symptoms 
have changed (either intensified or 
lessened) from what was seen at the 
February 2007 VA examination.

c) determine to the extent possible which 
psychiatric symptoms are the result of the 
Veteran's PTSD and which are the result of 
his personality disorder.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



